SECURITY AGREEMENT

This Security Agreement (the “Agreement”) is made and entered into on April 28,
2011, by and between Calpian, Inc., a Texas corporation (the “Debtor”), and HD
Special- Situations II, LP and its permitted endorsees, transferees and assigns
(collectively, the “Secured Party”).

A. Concurrently herewith, Debtor and the Secured Party have entered into a Note
Purchase Agreement (the “Note Purchase Agreement”). Pursuant to the Note
Purchase Agreement, Debtor will issue to the Secured Party one or more 16%
Senior Secured Term Notes in the aggregate principal amount of up to $8,000,000
(collectively, the “Notes”).

B. Debtor now enters into this Agreement with the Secured Party as security for
Debtor’s Obligations (as defined below).

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1. Definitions. Terms used but not otherwise defined in this Agreement that are
defined in Division 9 of the Uniform Commercial Code (“UCC”) of the State of
Texas (such as “account,” “chattel paper,” “deposit account,” “document,”
“equipment,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “proceeds,” and “supporting obligations”)
shall have the respective meanings given such terms in Division 9 of the UCC.
Capitalized terms used in this Agreement and not defined elsewhere herein or in
the Note Purchase Agreement shall have the meanings set forth below:

“Collateral” means all of Debtor’s tangible and intangible assets, including,
but not limited to, all of the following: (i) all accounts (which includes, but
is not limited to, the Residuals), cash and currency, chattel paper, deposit
accounts, documents, equipment, fixtures, general intangibles, instruments,
intellectual property, inventory, investment property, Negotiable Collateral,
vehicles, goods, supporting obligations and such other assets of Debtor as may
hereafter arise or Debtor may hereafter acquire or as to which the Secured Party
may from time-to-time be granted a security interest, and (ii) the proceeds of
any of the foregoing, including, but not limited to, proceeds of insurance
covering the foregoing or any portion thereof; provided, however, that
notwithstanding anything to the contrary contained in this Agreement, the
Collateral does not include any “hazardous waste” as that term is defined under
42 U.S.C. Section 6903(5), as such section may be from time-to-time amended, or
under any regulations thereunder.

“Debtor’s Books” means and includes all of Debtor’s books and records,
including, but not limited to, all records, ledgers and computer programs, disk
or tape files, printouts and other computer-prepared information indicating,
summarizing or evidencing the Collateral.



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 7 of this Agreement.

“Negotiable Collateral” means and includes all of Debtor’s presently existing
and hereafter acquired or arising letters of credit, advices of credit,
promissory notes, drafts, instruments, documents, leases of personal property
and chattel paper, as well as Debtor’s Books relating to any of the foregoing

“Obligations” means and includes any and all present or future indebtedness
and/or obligations of Debtor owing to the Secured Party under the Notes and the
other Transaction Documents, including, without limitation, all interest and
other payments required thereunder that are not paid when due, and all of the
Secured Party Expenses which Debtor is required to pay or reimburse by this
Agreement, by law, or otherwise.

“Permitted Liens” means (i) liens on specific assets existing on the date hereof
and set forth on the attached Exhibit 1, (ii) statutory liens of landlords and
liens of carriers, warehousemen, bailees, mechanics, materialmen and other like
liens imposed by law, created in the ordinary course of business and securing
amounts not yet due (or which are being contested in good faith by appropriate
proceedings or other appropriate actions which are sufficient to prevent
imminent foreclosure of such liens), and with respect to which adequate reserves
or other appropriate provisions are being maintained by Debtor in accordance
with GAAP, (iii) deposits made (and the liens thereon) in the ordinary course of
business of Debtor (including, without limitation, security deposits for leases,
indemnity bonds, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, contracts (other than for the
repayment or guarantee of borrowed money or purchase money obligations),
statutory obligations and other similar obligations arising as a result of
progress payments under government contracts, (iv) liens for taxes not yet due
and payable or which are being contested in good faith and with respect to which
adequate reserves are being maintained by Debtor in accordance with GAAP,
(v) liens in favor of the Secured Party under the Transaction Documents,
(vi) zoning ordinances, easements, covenants and other customary restrictions on
the use of real property and other title exceptions that do not interfere in any
material respect with the ordinary course of business and (vii) liens securing
subordinated debt incurred in accordance with the terms and conditions of the
Note Purchase Agreement.

“Secured Party Expenses” means and includes (i) all costs or expenses required
to be paid by Debtor under this Agreement that are instead paid or advanced by
the Secured Party, including without limitation, all taxes, liens, securities
interests, encumbrances or other claims at any time levied or placed on the
Collateral, (ii) all reasonable costs and expenses incurred to correct any
default or enforce any provision of this Agreement, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale and/or advertising to sell all or any part of the Collateral, irrespective
of whether a sale is consummated, and (iii) all reasonable costs and expenses
(including reasonable attorney’s fees) incurred by the Secured Party in
enforcing or defending this Agreement, irrespective of whether suit is brought.



--------------------------------------------------------------------------------

2. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and vice versa, to the
part include the whole, “including” is not limiting, and “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section references are to this Agreement, unless otherwise specified.

3. Creation of Security Interest.

3.1 Grant of Security Interest. In order to secure Debtor’s timely payment of
the Obligations and timely performance of each and all of its covenants and
obligations under this Agreement and any other document, instrument or agreement
executed by Debtor and/or delivered by Debtor to the Secured Party in connection
with the Obligations, Debtor hereby unconditionally and irrevocably grants,
pledges and hypothecates to the Secured Party a continuing first-priority
security interest in and to, a lien upon, assignment of, and right of set-off
against, all presently existing and hereafter acquired or arising Collateral.
Upon filing of a financing statement naming Debtor as “debtor” and the Secured
Party as “secured party” in the filing office of the Secretary of State of the
State of Texas, the security interests in the Collateral (other than money,
registered copyrights, deposit accounts or letter-of-credit rights) shall attach
thereto without further act on the part of the Secured Party or Debtor.

3.2 Rights as to Inventory. Unless an Event of Default under this Agreement has
occurred and is continuing, Debtor may, subject to the provisions hereof and
consistent herewith, sell its inventory and enter into licenses with respect to
its property, but in each case only in the ordinary course of Debtor’s business.
A sale of inventory in Debtor’s ordinary course of business does not include an
exchange or a transfer in partial or total satisfaction of a debt owing by
Debtor, nor does it include an exchange for less than the lower of cost or fair
market value. For purposes of this Section, the Residuals shall not be
considered “inventory.”

4. Insurance.

4.1 General. Debtor shall, at its expense, keep its business and assets
(including the Collateral to the extent appropriate) insured against loss or
damage by fire, theft, explosion, sprinklers and all other hazards and risks and
in such amounts as are ordinarily insured against by other owners of similar
businesses. All such policies of insurance (except those of public liability and
property damage) shall contain an endorsement, in a form satisfactory to the
Secured Party, showing the Secured Party as an additional insured or beneficiary
thereunder (or include a lender loss contract endorsement payable in favor of
the Secured Party). Each such insurer shall agree (by endorsement upon the
policy or policies of insurance issued by it to Debtor or by independent
instruments) that it will give the Secured Party at least ten days written
notice before any such policy or policies of insurance will be cancelled, and
that no act or default of Debtor, or any other person, shall affect the right of
the Secured Party to recover under such policy or policies of insurance or to
pay any premium in whole or in part relating thereto. All insurers and insurance
coverage shall be reasonably acceptable to the Secured Party. If Debtor at any
time fails to obtain or maintain any insurance



--------------------------------------------------------------------------------

as required under this Agreement, the Secured Party may (but shall not be
obligated to) obtain such insurance as it deems appropriate, including if it so
chooses “single interest insurance,” which will cover the Secured Party’s
interest in the Collateral for the benefit of the Secured Party.

4.2 Insurance Reports. Debtor, upon request by the Secured Party, shall furnish
to the Secured Party reports on each existing policy of insurance showing such
information as the Secured Party may reasonably request, including the
following: (i) the name of the insurer, (ii) the risks insured, (iii) the amount
of the policy, (iv) the property insured, (v) the then-current value on the
basis of which insurance has been obtained and the manner of determining that
value and (vi) the expiration date of the policy. In addition, Debtor shall upon
request by the Secured Party have an independent appraiser satisfactory to the
Secured Party determine, as applicable, the cash value or replacement cost of
the Collateral.

5. Filings; Further Assurances.

5.1 General. The Secured Party is authorized to file a UCC-1 Financing Statement
with the Secretary of State of the State of Texas evidencing its security
interest in the Collateral. Debtor also authorizes the filing by the Secured
Party of such other UCC financing statements, continuation financing statements,
fixture filings, security agreements, deeds of trust, chattel mortgages,
assignments, motor vehicle lien acknowledgments and other documents as the
Secured Party may reasonably require in order to perfect, maintain, protect or
enforce the Secured Party’s security interests in the Collateral or any portion
thereof and in order to fully consummate all of the transactions contemplated
under this Agreement. Subject to the foregoing, if so requested by the Secured
Party at any time hereafter, Debtor shall promptly execute and deliver to the
Secured Party such fixture filings, security agreements, deeds of trust, chattel
mortgages, assignments, motor vehicle lien acknowledgments and other documents
as the Secured Party may reasonably require from Debtor in order to perfect,
maintain, protect or enforce the Secured Party’s rights under this Agreement.
Debtor hereby irrevocably makes, constitutes and appoints the Secured Party as
Debtor’s true and lawful attorney with power, upon Debtor’s failure or refusal
to promptly comply with its obligations in this Section 5.1, to sign the name of
Debtor on any of the above-described documents or on any other similar documents
which need to be executed, recorded and/or filed in order to perfect, maintain,
protect or enforce the Secured Party’s security interests in the Collateral.

5.2 Additional Matters. Without limiting the generality of Section 5.1, Debtor
will (i) at the reasonable request of the Secured Party, appear in and defend
any action or proceeding which may affect Debtor’s title to, or the security
interests of the Secured Party in, the Collateral and (ii) promptly furnish to
the Secured Party, from time-to-time, such reports in connection with the
Collateral as are required by the Note Purchase Agreement.

5.3 Accounts and Negotiable Collateral. In the event that any portion of the
Collateral, including proceeds, is evidenced by or consists of accounts and/or
Negotiable Collateral, at any time after the occurrence and during the
continuance of an Event of Default, Debtor shall, to the extent permitted by any
document comprising Negotiable Collateral, immediately endorse (where
appropriate) any such Negotiable Collateral in blank and assign such accounts
over to the Secured Party and deliver actual physical possession of the
Negotiable Collateral to the Secured Party in order to perfect fully its
security interest therein.



--------------------------------------------------------------------------------

5.4 Documentation for Future Residuals. Until the Notes have been paid in full,
each time Debtor or any subsidiary acquires any Future Residuals, Debtor and/or
such subsidiary shall deliver to the Secured Party the applicable Future
Residuals Security Documents. In each instance, such Future Residuals Security
Documents shall be delivered at such time as is agreed upon by Debtor and the
Secured Party. In addition, within three business days after the Secured Party
so requests as to any Residuals already owned by Debtor, Debtor shall deliver to
the Secured Party such additional documentation as may be reasonably requested
by the Secured Party in order to perfect, protect and/or enforce the Secured
Party’s rights with respect to such Residuals.

6. Representations, Warranties and Agreements. Debtor represents, warrants and
agrees as follows:

6.1 No Other Encumbrances. Debtor has good and marketable title to the
Collateral, free and clear of any liens, claims, encumbrances and rights of any
kind except the Permitted Liens.

6.2 Right to Inspect Collateral. The Secured Party shall have the right, during
Debtor’s usual business hours and upon reasonable advance notice, to inspect and
examine the Collateral. Debtor agrees that any reasonable out-of-pocket expenses
(including expenses for appraisals and/or any other third party reviews)
incurred by the Secured Party in connection with this Section 6.2 shall
constitute Secured Party Expenses (provided that such expenses shall not exceed
$30,000 in the aggregate with respect to inspections conducted while the Company
is not in default hereunder; and provided further that so long as the Company is
not in default hereunder, such inspections shall be limited to one per 12-month
period).

6.3 Title to Vehicles and Equipment. Upon the Secured Party’s request, Debtor
shall immediately deliver to the Secured Party any and all evidences of
ownership of or title to any vehicles or items of Debtor’s equipment, properly
endorsed.

6.4 Maintenance of Vehicles and Equipment. Debtor shall keep and maintain its
vehicles and equipment in good operating condition and repair, and shall make
all necessary replacements thereto, so that the value and operating efficiency
thereof shall at all times be maintained and preserved consistent with
reasonable business practices.

6.5 Negative Covenants. Debtor shall not (i) sell, lease or otherwise dispose
of, relocate or transfer, any of the Collateral except as provided in
Section 3.2 or dispositions of Collateral that is worn out or obsolete,
(ii) allow any liens on the Collateral except the Permitted Liens or
(iii) change Debtor’s name or add any new fictitious name without providing the
Secured Party with 15 days prior written notice, in each case except to the
extent permitted pursuant to the terms of the Note Purchase Agreement.

6.6 Relocation of Principal Place of Business. The principal place of business
of Debtor, and the addresses at which the Collateral is located, are shown on
the attached Exhibit 2. Debtor shall not, without at least 30 days prior written
notice to the Secured Party, relocate such principal place of business or the
Collateral, with no relocation being permitted outside the United States in any
event.



--------------------------------------------------------------------------------

6.7 Further Information and Notices. Debtor shall promptly supply the Secured
Party with such information concerning Debtor’s business as the Secured Party
may reasonably request from time-to-time hereafter, and shall within three
business days of obtaining knowledge thereof, notify the Secured Party of any
substantial change in the Collateral or any material adverse change in the
Collateral or Debtor’s financial condition or any event which constitutes an
Event of Default. Debtor shall notify the Secured Party promptly after becoming
aware of the occurrence of any default under the Existing Residual Contracts,
the Existing Residuals Security Documents, the Future Residual Contracts, the
Future Residuals Security Documents or the ISO Agreements. To the extent that a
right to cure any such default shall be available and shall not have expired,
the Secured Party shall have the right, but not the obligation, to effect such
cure on Debtor’s behalf. All amounts expended by the Secured Party in effecting
any such cure shall constitute Secured Party Expenses.

6.8 Solvency. Debtor is now and shall be at all times hereafter able to pay its
debts (including trade debts) as they mature.

6.9 Secured Party Expenses. Debtor shall within ten days of written demand from
the Secured Party accompanied by adequate documentation of such expenses,
reimburse the Secured Party for all sums expended by the Secured Party which
constitute Secured Party Expenses and, in the event that Debtor does not pay any
Secured Party Expenses payable to a third party within ten days after notice
thereof, then the Secured Party may immediately and without further notice pay
such Secured Party Expenses on Debtor’s behalf. All such expenses shall become a
part of the Obligations and, at the Secured Party’s option, will (i) be payable
on demand, (ii) be added to the balance of a Note and be apportioned among and
be payable with any installment payments to become due during the remaining term
of that Note, or (iii) be added to the balance of a Note and treated as a
balloon payment which will be due and payable at that Note’s maturity. This
Agreement shall secure payment of the Secured Party Expenses and, in the event
Borrower fails to pay any Secured Party Expenses after demand as described
above, Debtor shall also pay to the Secured Party interest thereon at the
default Rate (as provided in a Note).

6.10 Reliance by the Secured Party; Representations Cumulative. Each
representation, warranty and agreement contained in this Agreement shall be
conclusively presumed to have been relied on by the Secured Party regardless of
any investigation made or information possessed by the Secured Party. The
representations, warranties and agreements set forth herein shall be cumulative
and in addition to any and all other representations, warranties and agreements
which Debtor shall now or hereafter give, or cause to be given, to the Secured
Party.

6.11 Permitted Actions with Respect to the Collateral. Debtor hereby makes,
constitutes and appoints the Secured Party (and any of the Secured Party’s
designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the following actions, in its name or the name of the Secured
Party, as the Secured Party may determine, without notice to Debtor and at
Debtor’s expense (provided, however, that the actions in paragraphs (c) through
(h) below may be taken only if an Event of Default has occurred and is
continuing):

(a) verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telecopy or otherwise;



--------------------------------------------------------------------------------

(b) notify all account debtors that Debtor’s accounts have been assigned to the
Secured Party and that the Secured Party has security interests therein;

(c) direct all account debtors to make payment on all Debtor’s accounts directly
to the Secured Party and forward invoices directly to such account debtors;

(d) take control in any manner of any cash or non-cash items of payment or
proceeds of Debtor’s accounts;

(e) notify the United States Postal Service to change the address for delivery
of mail addressed to Debtor to such address as the Secured Party may designate;

(f) have access to any lockbox or postal boxes into which Debtor’s mail is
deposited and receive, open and dispose of all mail addressed to Debtor;

(g) enforce payment of and collect Debtor’s accounts, by legal proceedings or
otherwise, and for such purpose the Secured Party may (i) demand payment of any
accounts or direct any account debtors to make payment of any accounts directly
to the Secured Party, (ii) receive and collect all monies due or to become due
to Debtor, (iii) exercise all of Debtor’s rights and remedies with respect to
the collection of any accounts, (iv) settle, adjust, compromise, extend, renew,
discharge or release any accounts, (v) sell or assign any accounts on such
terms, for such amount and at such times as the Secured Party deems advisable,
(vi) prepare, file and sign Debtor’s name or names on any proof of claim or
similar document in any proceeding under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor,
(vii) prepare, file and sign Debtor’s name on any notice of lien, claim of
mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien or
similar document in connection with the Collateral, (viii) sign Debtor’s name on
verifications of accounts and notices thereof sent by account debtors to Debtor
and (ix) take all other actions necessary or desirable to protect Debtor’s or
the Secured Party’s interest in the Collateral; and

(h) endorse Debtor’s name on any chattel papers, documents, instruments,
invoices, freight bills, bills of lading or similar documents or agreements or
upon any checks or other media of payment or evidences of a security interest
that may come into the Secured Party’s possession.

Debtor hereby ratifies and approves all acts of said attorneys-in-fact and
agrees that said attorneys-in fact shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or law,
except gross negligence or willful misconduct. Debtor agrees that this power of
attorney, being coupled with an interest, is irrevocable. Debtor agrees to
assist the Secured Party in the collection and enforcement of Debtor’s accounts
and not to hinder, delay or impede the Secured Party with respect to the Secured
Party’s collection or enforcement efforts.



--------------------------------------------------------------------------------

6.12 Certain Costs and Expenses.

(a) Debtor agrees to pay on demand all costs and expenses incurred by the
Secured Party in connection with its security interest in the Collateral,
including, but not limited to, the following (all of which shall be included as
Secured Party Expenses):

(i) all reasonable out-of-pocket costs and expenses in connection with the
post-Effective Date preparation, review, negotiation, execution, delivery and/or
administration of this Agreement, the Collateral Assignment, the DACAs, the
Existing Residuals Security Documents, the Future Residuals Security Documents
and any documents to be delivered in connection herewith or therewith
(collectively, the “Security Documents”), or any amendments, extensions and/or
increases thereto (including, without limitation, attorney’s fees and expenses,
and the cost of appraisals and reappraisals of the Collateral), and the cost of
periodic lien searches and tax clearance certificates, as the Secured Party
deems advisable;

(ii) all losses, and reasonable out-of-pocket costs and expenses in connection
with the enforcement, protection and preservation of the Secured Party’s rights
or remedies under the Security Documents or any other Transaction Document, or
in connection with legal advice relating to the rights or responsibilities of
the Secured Party (including, without limitation court costs, attorney’s fees
and expenses of accountants and appraisers); and

(iii) any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of the Transaction Documents.

(b) In the event Debtor shall fail to pay any taxes, insurance, assessments,
costs or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from security interests or liens (except as expressly permitted
herein), or fails to maintain or repair the Collateral as required hereby, or
otherwise breaches any obligation under the Security Documents or any other
Transaction Document, the Secured Party, in its discretion, may make
expenditures for such purposes and the same shall be included as Secured Party
Expenses.

7. Events of Default. The occurrence of any Event of Default under any Note,
after the expiration of any applicable grace or cure period, shall constitute an
“Event of Default” by Debtor under this Agreement.

8. Rights and Remedies.

8.1 Rights and Remedies of the Secured Party.

(a) Upon the occurrence and during the continuance of an Event of Default,
without notice of election and without demand, the Secured Party may cause any
one or more of the following to occur, all of which are authorized by Debtor:

(i) The Secured Party may make such payments and do such acts as it considers
necessary or reasonable to protect its security interests in the Collateral.
Debtor agrees to assemble and make available the Collateral if the Secured Party
so requires.



--------------------------------------------------------------------------------

(ii) Debtor authorizes the Secured Party to enter the premises where the
Collateral is located, take and maintain possession of the Collateral, or any
part thereof, and pay, purchase, contest or compromise any encumbrance, claim,
right or lien which, in the opinion of the Secured Party, appears to be prior or
superior to its security interest in violation of this Agreement, and to pay all
expenses incurred in connection therewith.

(iii) The Secured Party shall be automatically deemed to be granted a license or
other right to use, without charge, Debtor’s labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks and advertising
matter, and any other property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral.

(iv) The Secured Party may ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale and sell (in the manner provided
for herein) the Collateral.

(v) The Secured Party may sell the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Debtor’s premises) as is
commercially reasonable (it not being necessary that the Collateral be present
at any such sale).

(vi) The Secured Party shall be entitled to give notice of the disposition of
the Collateral as follows: (A) the Secured Party shall give Debtor a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made, (B) the notice shall be personally delivered or mailed, postage
prepaid, to Debtor at least ten calendar days before the date fixed for the
sale, or at least ten calendar days before the date on or after which the
private sale or other disposition is to be made, unless the Collateral is
perishable or threatens to decline speedily in value and (C) if the sale is to
be a public sale, the Secured Party shall also give notice of the time and place
by publishing a notice at least twice, the first at least 20 calendar days
before the date of the sale, in a newspaper of general circulation, if one
exists, in the county in which the sale is to be held.

(vii) The Secured Party may credit bid and purchase all or any portion of the
Collateral at any public sale.

(viii) To the extent permitted by applicable law, the Secured Party shall have
the following rights and remedies regarding the appointment of a receiver:
(i) the Secured Party may have a receiver appointed as a matter of right,
(ii) the receiver may be an employee of the Secured Party and may serve without
bond and (iii) all fees of the receiver and his or her attorney shall be Secured
Party Expenses become part of the Obligations and shall be payable on demand,
with interest at the Rate specified in the Notes from the date of expenditure
until repaid.

(ix) The Secured Party, either itself or through a receiver, may collect the
payments, rents, income, and revenues from the Collateral (including the
Residuals).



--------------------------------------------------------------------------------

(x) The Secured Party may at any time, in its reasonable discretion, transfer
any Collateral (including the Residuals) into its own name or that of its
nominee and receive the payments, rents, income, and revenues therefrom and hold
the same as security for the Obligations or apply it to payment of the
Obligations in such order of preference as the Secured Party may determine.
Insofar as the Collateral consists of accounts, general intangibles, insurance
policies, instruments, chattel paper, choses in action, Residuals or similar
property, the Secured Party may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Collateral as the
Secured Party may determine. For these purposes, the Secured Party may, on
behalf of and in the name of Debtor, receive, open and dispose of mail addressed
to Debtor; change any address to which mail and payments are to be sent; and
endorse notes, checks, drafts, money orders, documents of title, instruments and
items pertaining to payment, shipment, or storage of any Collateral (including
the Residuals). To facilitate collection, the Secured Party may notify account
debtors and obligors on any Collateral (including the Residuals) to make
payments directly to the Secured Party.

(b) The Secured Party may deduct from the proceeds of any sale of the Collateral
all Secured Party Expenses incurred in connection with the enforcement and
exercise of any of the rights and remedies of the Secured Party provided for
herein, irrespective of whether suit is commenced. If such deduction does not
occur (in the Secured Party’s reasonable discretion), upon demand, Debtor shall
pay all of such Secured Party Expenses. Any deficiency which exists after
disposition of the Collateral as provided herein will be paid immediately by
Debtor, and any excess that exists will be returned, without interest and
subject to the rights of third parties, to Debtor by the Secured Party.

8.2 Rights and Remedies Cumulative. The rights and remedies of the Secured Party
under this Agreement and any other agreements and documents delivered and/or
executed in connection with the Obligations shall be cumulative. The Secured
Party shall also have all other rights and remedies not inconsistent herewith as
are provided under applicable law, or in equity. No exercise by the Secured
Party of any one right or remedy shall be deemed an election, and no delay by
the Secured Party shall constitute a waiver, election or acquiescence.

9. Additional Waivers. The Secured Party shall not in any way or manner be
liable or responsible for (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency or other person whomsoever. If
the Secured Party at any time has possession of any Collateral, whether before
or after an Event of Default, the Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
the Secured Party takes such action for that purpose as Debtor shall request or
as the Secured Party, in the Secured Party’s reasonable discretion, shall deem
appropriate under the circumstances, but failure to honor any request by Debtor
shall not of itself be deemed to be a failure to exercise reasonable care. The
Secured Party shall not be required to take any steps necessary to preserve any
rights in the Collateral against prior parties, nor to protect, preserve, or
maintain any security interest given to secure the Obligations.

10. Notices. All notices or demands by either party relating to this Agreement
shall be made in writing as provided in Section 8(f) of the Note Purchase
Agreement.



--------------------------------------------------------------------------------

11. Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be determined under, governed by, and construed
in accordance with the laws of the State of California as applied to contracts
made and to be fully performed in such state, without regard to the conflicts of
laws provisions thereof, except to the extent that the validity, perfection or
enforcement of a security interest hereunder in respect of any Collateral is
governed by the laws of the State of Texas, in which case such laws shall
govern.

12. Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.

13. General Provisions.

13.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Debtor and the Secured Party.

13.2 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the successors and permitted endorsees, transferees and assigns of the
Secured Party. Debtor shall not assign this Agreement or any rights or
obligations hereunder, and any such assignment shall be absolutely void.

13.3 Section Headings. Section headings are for convenience only.

13.4 Interpretation. No uncertainty or ambiguity herein shall be construed or
resolved against the Secured Party or Debtor, whether under any rule of
construction or otherwise. This Agreement shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties.

13.5 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.6 Entire Agreement; Amendments. This Agreement and the documents referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and supercede all prior agreements, negotiations and
understandings, written or oral, with respect to such subject matter. No
provision of this Agreement shall be waived or amended other than by an
instrument in writing signed by Debtor and the Secured Party.

13.7 Good Faith. The parties intend and agree that their respective rights,
duties, powers, liabilities and obligations shall be performed, carried out,
discharged and exercised reasonably and in good faith.

13.8 Waiver and Consent. The Secured Party shall not be deemed to have waived
any rights under this Agreement unless such waiver is given in writing. No delay
or omission on the part of the Secured Party in exercising any right shall
operate as a waiver of such right or any other right. A waiver by the Secured
Party of a provision of this Agreement shall not prejudice or constitute a
waiver of the Secured Party’s right otherwise to demand strict compliance with
that provision or any other provision of this Agreement. No prior waiver by the
Secured Party, nor any course of dealing between the Secured Party and Debtor,
shall constitute a waiver of any of the Secured Party’s rights or of any of
Debtor’s obligations as to any future



--------------------------------------------------------------------------------

transactions. Whenever the consent of the Secured Party is required under this
Agreement, the granting of such consent by the Secured Party in any instance
shall not constitute continuing consent to subsequent instances where such
consent is required and in all cases such consent may be granted or withheld in
the reasonable discretion of the Secured Party.

13.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons on the date first written above.

 

The Debtor: CALPIAN, INC. By:   /s/ Harold Montgomery, Chief Executive Officer
By:   /s/ Harold Montgomery, Secretary

 

  The Secured Party:   HD SPECIAL-SITUATIONS II, LP   By:   Hunting Dog Capital
II, LLC   Its:   General Partner   By:   /s/ Todd Blankfort, Managing Member



--------------------------------------------------------------------------------

EXHIBIT 1

Permitted Liens

Subject to subordination agreements executed in favor of the Secured Party,
indebtedness incurred by the Company under the $1,550,000 in aggregate principal
amount of SECURED SUBORDINATED PROMISSORY NOTE(S) issued pursuant to the $3
Million Subordinated Debt Offering and the $2 Million Subordinated Debt
Offering, each with an initial closing of December 31, 2010, is secured as
follows:

“…first priority lien and security interest in, to and under all of the
following assets of the Company (collectively, the “Collateral”):

(a) all accounts, accounts receivable, contract rights, general intangibles,
chattel paper, notes, drafts, acceptances, and all other debts, obligations and
liabilities in whatever form owing to Company from any person, firm, corporation
or other legal entity whether now existing or hereafter arising or acquired;

(b) all now owned or hereafter acquired and wherever located goods, merchandise
and other personal property which are held for sale or lease or to be furnished
under contracts of service or held as raw materials, work in process or finished
goods and supplies or materials used or consumed in Company’s business or used
in connection with the manufacture, packing, shipping, advertising or furnishing
of such goods;

(c) all now existing or hereafter acquired machinery, equipment, furniture and
fixtures, including spare parts, replacements, substitutions, additions or
accessions thereto, wherever located;

(d) all documents, policies and certificates of insurance and chooses in action,
whether now or hereafter existing;



--------------------------------------------------------------------------------

(e) all instruments, securities and cash owned by Company or in which Company
has an interest, which now or hereafter are at any time in possession or control
of Lender or in transit by mail or carrier to or from Lender or in the
possession of any third party acting on Lender’s behalf, without regard to
whether Lender received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether Lender has conditionally
released the same;

(f) all books, records, ledger sheets and other records relating to the
foregoing;

(g) all customer lists, purchase orders, contract rights, trademarks, trade
names, copyrights, patents, processes, and all applications therefor, know-how,
trade secrets, confidential information, goodwill, assumed names, and all other
intellectual property; and

(h) all proceeds, products, offspring, rents and profits of the foregoing,
including, without limitation, proceeds of insurance.”

EXHIBIT 2

Location of Principal Place of Business and Collateral

Principal Place of Business:

500 N. Akard, Suite 2850

Dallas, TX 75201

Location of Collateral:

500 N. Akard, Suite 2850

Dallas, TX 75201